Case 3:18-cv-01011-TJC-JRK Document 104 Filed 10/08/20 Page 1 of 3 PageID 14200




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

 BRENDAN HANEY, GERALD REED, and
 TROY SMITH, individually and on behalf
 of all others similarly situated,

         Plaintiff,
 v.                                                   Case No.: 3:18-cv-1011-J-32JRK

 COSTA DEL MAR, INC.,
 a Florida corporation,

       Defendant.
 ______________________________________/

      JOINT NOTICE REGARDING THE PARTIES’ AMENDED AND RESTATED
               SETTLEMENT AGREEMENT AND THE COURT’S
                     PRELIMINARY APPROVAL ORDER

        Pursuant to the Court’s Order (Doc. 103) of September 24, 2020, the parties hereby submit

 the following joint statement regarding the Eleventh Circuit’s decision in Johnson v. NPAS Sols.,

 LLC, No. 18-12344, 2020 WL 5553312 (11th Cir. Sept. 17, 2020) [hereinafter, Johnson] and its

 effect on the Amended and Restated Settlement Agreement (Doc. 98-1) and the Court’s

 Preliminary Approval Order (Doc. 102).

        1.      The parties have reviewed Johnson and agree that, if the decision remains in effect

 at the time of the Final Approval Hearing in this matter, the Plaintiffs’ request for Incentive

 Awards, as set forth in Section X(B) of the Amended and Restated Settlement Agreement, will be

 withdrawn. However, one of the parties in Johnson has expressed an intent to seek rehearing or

 rehearing en banc and has received an extension, through and including October 22, 2020, in order

 to do so. See Johnson, Unopposed Motion for Extension of Time to File Petition for Panel
Case 3:18-cv-01011-TJC-JRK Document 104 Filed 10/08/20 Page 2 of 3 PageID 14201




 Rehearing or Rehearing En Banc, Exhibit 1.1 If the Eleventh Circuit grants rehearing en banc, the

 Johnson panel opinion and judgment will be vacated. See 11th Cir. R. 15-10.

           2.      In light of the uncertainty regarding whether the Johnson panel decision will remain

 in effect, the parties have agreed on the following.

                a. If the Johnson panel decision remains in effect at the time of the Final Approval

                   Hearing, the request for Incentive Awards will be withdrawn.

                b. If the Eleventh Circuit grants rehearing en banc and vacates the Johnson panel

                   decision before the Final Approval Hearing, the request for Incentive Awards will

                   remain unchanged from the Amended and Restated Settlement Agreement.

                c. If the Eleventh Circuit sitting en banc renders a decision in Johnson on or before

                   the Final Approval Hearing, the parties will comply with the en banc decision, by

                   either keeping the request for Incentive Awards or amending the Amended and

                   Restated Settlement Agreement to withdraw the request for Incentive Awards (and

                   adding them to the cy pres payment), consistent with the ruling from the en banc

                   Eleventh Circuit.

           3.      If for whatever reason the request for Incentive Awards is withdrawn, the parties

 agree that the amount of the cy pres payment called for by the Amended and Restated Settlement

 Agreement will be increased from $1,000,000 to $1,030,000. In other words, any withdrawal of

 the request for Incentive Awards will inure to the benefit of the cy pres recipient(s), not Costa.

           4.      In light of the above, the parties respectfully submit that the Amended and Restated

 Settlement Agreement should remain unchanged at this time, and that any decision regarding

 Incentive Awards should be deferred until the Final Approval Hearing.



 1
     The Eleventh Circuit entered an order on September 28, 2020 granting the motion for extension of time.

                                                       2
Case 3:18-cv-01011-TJC-JRK Document 104 Filed 10/08/20 Page 3 of 3 PageID 14202




        Respectfully submitted this __ day of October, 2020.

  HOLLAND & KNIGHT LLP                             MCGUIREWOODS LLP

  /s/ Peter P. Hargitai                            /s/ Sara F. Holladay-Tobias
  Peter P. Hargitai (FBN 85375)                    Sara F. Holladay-Tobias
  peter.hargitai@hklaw.com                         Florida Bar No. 0026225
  Joshua H. Roberts (FBN 042029)                   stobias@mcguirewoods.com
  joshua.roberts@hklaw.com                         Emily Y. Rottmann
  Laura B. Renstrom (FBN 108019)                   Florida Bar No. 0093154
  laura.renstrom@hklaw.com                         erottmann@mcguirewoods.com
  Michael M. Gropper (FBN 105959)                  50 N. Laura Street, Suite 3300
  michael.gropper@hklaw.com                        Jacksonville, Florida 32202
  50 North Laura Street, Suite 3900                (904) 798-3200
  Jacksonville, Florida 32202                      (904) 798-3207 (fax)
  Telephone: (904) 353-2000                        Secondary Service Emails:
  Facsimile: (904) 358-1872                        flservice@mcguirewoods.com
                                                   clambert@mcguirewoods.com
  Attorneys for Plaintiffs                         csweeney@mcguirewoods.com

                                                   – and –

                                                   Justin R. Opitz (admitted pro hac vice)
                                                   jopitz@mcguirewoods.com
                                                   2000 McKinney Avenue, Suite 1400
                                                   Dallas, Texas 75201
                                                   (214) 932-6471
                                                   (214) 273-7487 (fax)

                                                   – and –

                                                   Mark E. Anderson (admitted pro hac vice)
                                                   manderson@mcguirewoods.com
                                                   Jocelyn M. Mallette (admitted pro hac vice)
                                                   jmallette@mcguirewoods.com
                                                   434 Fayetteville Street, Suite 2600
                                                   Raleigh, North Carolina 27601
                                                   (919) 755-6600
                                                   (919) 755-6699 (fax)
                                                   Attorneys and Trial Counsel for Defendant




                                               3
